DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 9; A chamber for receiving material for adding weight in the base would be an internal void, this claim limitation is indefinite do to its dependency on claim 8.  
Claim 10 is rejected due to its dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 11, 14, & 21 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Davis (US 4577434 A).
For claim 1; Davis teaches an insect trap comprising: 
a base (fig. 1 (7) or fig. 4 (35)) having a lower end (fig. 1 (12) or fig. 4 (37)) and an upper end (fig. 1 highest point of (13) or fig. 4 opposite of (37)), said base (fig. 1 (7) defining an internal cavity (fig. 1 interior of (13) or fig. 4 (interior of (35)) at its upper end (column 4; lines 19-20); 
a main housing (fig. 1 (3) or fig. 4 (31)) having a lower end (fig. 1 the end closer to (7) or fig. 4 the end closer to (35)) and an upper end (fig. 1 the end closer to (1) or fig. 4 the end closer to (34)), said main housing (fig. 1 (3) or fig. 4 (31)) defining a plurality of openings for admitting passage of insects into an internal portion of said main housing (fig. 1 (5) and column 1; line 65-column 2; line 4 or fig. 4 (32)), said main housing defining a mounting structure adjacent its upper end (column 4; lines 20-23 or column 5; lines 57-61); and 
a hanger (fig. 4 (34) (45) (43) (44)) dimensioned to be complementary in size and shape to said upper end of said main housing (column 5; lines 57-61), and to be mountable onto said mounting structure at said upper end of said main housing (column 5; lines 41-53) for supporting an uncoiled roll of flypaper suspended therefrom
an upper cap (fig. 4 (34)) dimensioned to be complementary in size and shape to said upper end of said main housing (column 5; lines 41-61), said upper cap being free from openings allowing passage of any incident water through said upper cap (column 5; lines 51-53); 
whereby said base, main housing, hanger and upper cap are matable to define a weather-resistant enclosure for suspending flypaper from said hanger within said main housing above said internal cavity of said base (column 5; lines 28-40).
The examiner recognizes the statements “for admitting passage of insects into an internal portion of said main housing” and “for supporting an uncoiled roll of flypaper suspended therefrom” as intended use and therefore hold little merit.
For claim 2; Davis teaches all limitations as stated above.
Davis further teaches an insect trap wherein said main housing (fig. 1 (3) or fig. 4 (31)) is tubular in shape (fig. 1 & 4).
For claim 3; Davis teaches all limitations as stated above.
Davis further teaches an insect trap wherein said main housing (fig. 1 (3) or fig. 4 (31)) is cylindrical in cross-section (fig. 1 & 4).
For claim 5; Davis teaches all limitations as stated above.
Davis further teaches an insect trap wherein said upper end of said base and said lower end of said main housing are dimensioned to be complementary in size and shape for forming a friction fit therebetween (figs. 1 & 4, column 4; lines 19-22, and column 5; lines 28-61).
For claim 6; Davis teaches all limitations as stated above.
Davis further teaches an insect trap wherein said lower end of said main housing has an increased cross-section for mating with said upper end of said base (fig. 1 (7) (12) (13) and column 4; lines 19-20).
For claim 11; Davis teaches all limitations as stated above.
Davis further teaches an insect trap wherein said lower end of said base has a cross-section, taken transversely to an axis of elongation of said main housing when said base and housing are mated, that is greater than that of a respective cross-section of said upper end of said base (fig. 1 (7) (12) (13) and column 4; lines 19-20).
For claim 14; Davis teaches all limitations as stated above.
Davis further teaches an insect trap wherein said upper cap is dimensioned to be complementary in size and shape to said upper end of said main housing for forming a friction fit therewith (fig. 4 and column 5; lines 28-61).
For claim 21; Davis teaches an  insect trap comprising: 
a base (fig. 1 (7) or fig. 4 (35)) having a lower end (fig. 1 (12) or fig. 4 (37)) and an upper end (fig. 1 highest point of (13) or fig. 4 opposite of (37)) defining an internal cavity (fig. 1 interior of (13) or fig. 4 (interior of (35)); 
a main housing (fig. 1 (3) or fig. 4 (31)) having a lower end (fig. 1 the end closer to (7) or fig. 4 the end closer to (35)) and an upper end (fig. 1 the end closer to (1) or fig. 4 the end closer to (34)), said main housing defining a plurality of openings for admitting passage of insects into an internal portion of said main housing (fig. 1 (5) and column 1; line 65-column 2; line 4 or fig. 4 (32)), said main housing defining a mounting structure adjacent its upper end (column 4; lines 20-23 or column 5; lines 57-61); 
an upper cap (fig. 4 (34)) dimensioned to be complementary in size and shape to said upper end of said main housing (column 5; lines 41-61), said upper cap being free from openings allowing passage of any incident water through said upper cap (column 5; lines 51-53); and 
a hanger (fig. 4 (34) (45) (43) (44)) for supporting an uncoiled roll of flypaper within said main housing; 
whereby said base, main housing, hanger and upper cap are matable to define a weather-resistant enclosure for suspending flypaper from said hanger within said main housing above said internal cavity of said base (column 5; lines 28-40).
The examiner recognizes the statements “for admitting passage of insects into an internal portion of said main housing” and “for supporting an uncoiled roll of flypaper suspended therefrom” as intended use and therefore hold little merit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Hogsette (US 6966142 B1).
For claim 4; Davis teaches all limitations as stated above.
Davis does not teach an insect trap wherein the mounting structure is defined as a pair of opposed slots, each of said pair of opposed slots being open to said upper end of said main housing.
However, Hogsette does teach a mounting structure that is defined as a pair of opposed slots (figs. 1-3a and column 3; lines 20-26), each of said pair of opposed slots being open to said upper end of said main housing (column 3; lines 20-26).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to combine the prior art elements taught by Hogsette (column 3; lines 20-26) to the main housing of Davis in order to yield the predicable result of a more secure hanger. See MPEP 2143 I. (A).
Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Graef (US 2073791 A).
For claim 7; Davis teaches all limitations as stated above.
Davis does not teach an insect trap wherein said base is weighted such that its weight exceeds a combined weight of said main housing and said upper cap.
However, Graef does teach a base that is weighted such that its weight exceeds a combined weight of said main housing and said upper cap (column 1; lines 39-42).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to use the known technique taught by Graef to improve the base of the similar device taught by Davis in the same way (column 1; lines 39-42 of Graef). See MPEP 2143 I. (C). 
For claim 8; The combination of Davis and Graef teaches all limitations as stated above.
Davis further teaches a base that is constructed of a solid material free of internal voids (fig. 1 & 4, column 4; lines 19-20, and column 5; lines 37-40).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Fisher (US 20100154290 A1).
For claim 13; Davis teaches all limitations as stated above.
Davis does not teach a base that defines at least one drainage opening extending through said lower end of said base to said internal cavity.
However, Fisher does teach a base that defines at least one drainage opening extending through said lower end of said base to said internal cavity (paragraph [0038] and fig. 4 (462)-(468)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize the known technique of drain holes taught by Fisher to the base taught by Davis to improve the similar device in the same way (paragraph [0038]). See MPEP 2143 I. (C).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of DYMOND (GB 340698 A).
For claim 15; Davis teaches all limitations as stated above.
Davis does teach an upper cap free from openings (column 5; lines 51-53).
Davis does not teach an upper cap with a continuous top surface.
However, DYMOND does teach an upper cap with a continuous top surface that is free from openings (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the upper cap as taught by Davis for the upper cap as taught by DYMOND in order to yield the predictable result of a sealed top surface. See MPEP 2143 I. (B). 
Claims 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Hogsette as applied to claim 4 above, and further in view of WILSON (GB 246083 A).
For claim 16; The combination of Davis and Hogsette teaches all limitations as stated above.
The combination of Davis and Hogsette does not teach a hanger that is formed of as a continuous structure extending along an axis of elongation, and has opposed end portions extending transversely to said direction in a common plane.
However, WILSON does teach a hanger that is formed of as a continuous structure extending along an axis of elongation, and has opposed end portions extending transversely to said direction in a common plane (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the hanging means as taught by Hogsette (from the modification of Davis in claim 4) for the hanging means as taught by WILSON to yield the predictable result of a more stable hanging structure. See MPEP 2143 I. (B).
For claim 17; The combination of Davis and Hogsette teaches all limitations as stated above.
The combination of Davis and Hogsette does not teach a hanger that is formed to have a U- shaped central portion for mounting the flypaper thereto.
However, WILSON does teach a hanger that is formed to have a U- shaped central portion for mounting the flypaper thereto (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize a simple substitution of the hanging means as taught by Hogsette (from the modification of Davis in claim 4) for the hanging means as taught by WILSON to yield the predictable result of a more stable hanging structure. See MPEP 2143 I. (B).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Levey (US 3708908 A).
For claim 18; Davis teaches all limitations as stated above.
Davis does not teach a centering spacer that defines a central opening dimensioned for receiving a roll of flypaper, said centering spacer having a maximum cross-section that is less than a minimum internal cross-section dimension of said main housing.
However, Levey does teach a centering spacer that defines a central opening dimensioned for receiving a roll of flypaper (fig. 2 (73)), said centering spacer having a maximum cross-section that is less than a minimum internal cross-section dimension of said main housing (column 4; lines 36-41).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize the known technique of the spacer taught by Levey See MPEP 2143 I. (C). 
Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Caruso (US D776228 S).
For claim 19; Davis teaches all limitations as stated above.
Davis does not teach a main housing comprises a plurality of sections joined by a hinge.
However, Caruso does teach a main housing comprising a plurality of sections joined by a hinge (figs. 3 & 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize the known technique of the main body being sectioned and connected via hinge taught by Caruso to improve the similar invention taught by Davis in the same way by allowing an easier method of cleaning the insect trap. See MPEP 2143 I. (C). 
For claim 20; Davis teaches all limitations as stated above.
Davis does not teach a main housing comprising a plurality of sections joinable to one another to form said main housing.
However, Caruso does teach a main housing comprising a plurality of sections joinable to one another to form said main housing (figs. 3 & 4).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to utilize the known technique of the main body being sectioned and connected via hinge taught by Caruso to improve the similar invention taught by Davis in the same way by allowing an easier method of cleaning the insect trap. See MPEP 2143 I. (C). 
Allowable Subject Matter
Claims 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the removable cup.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642